Order entered January 5, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00449-CV

                         FRANCIE RACHAL, Appellant

                                         V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN
  TRUST FOR THE REGISTERED HOLDERS OF MORGAN STANLEY
 ABS CAPITAL I INC. TRUST 2006-HE8 MORTGAGE PASS-THROUGH
           CERTIFICATES, SERIES 2006-HE8, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-00452-2020

                                      ORDER

      Before the Court is appellant’s December 30, 2020 motion to extend time to

file her brief. Appellant seeks a ninety-day extension.

      We note the brief was first due June 29, 2020. We further note three

extensions totaling 185 days have previously been granted, and our order granting

the last extension cautioned appellant that failure to file the brief by January 11,

2021 could result in dismissal of the appeal.
      The appeal cannot move forward without appellant’s brief. Given the delay

that has already occurred, we DENY the motion. On the Court’s own motion, we

ORDER the brief be filed no later than January 22, 2021. We caution appellant

that further extension motions will not be entertained and failure to file the brief

will result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).



                                             /s/   ERIN A. NOWELL
                                                   JUSTICE